NUMBERS 13-22-00003-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


THE STATE OF TEXAS,                                                          Appellant,

                                            v.

GUSTAVO LOPEZ MIRELES,                                                        Appellee.


                   On appeal from the 332nd District Court
                         of Hidalgo County, Texas.


                           ORDER OF ABATEMENT

 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

      This cause is before the Court on appellee’s attorney’s motion to withdraw as

counsel. Counsel cites ethical considerations which reduce his ability to provide adequate

representation preventing his further representation of appellee.

      Appointment of new counsel rests within the sound discretion of the trial court.

Carroll v. State, 176 S.W.3d 249, 255 (Tex. App.--Houston [1st Dist.] 2004, pet. ref'd). In
those circumstances where the appointment of counsel may be necessary, an appellate

court should abate the proceeding to the trial court for determination of this issue.

Accordingly, we carry the motion, abate the appeal, and remand the cause to the trial

court for further proceedings consistent with this order.

       Upon remand, the trial court shall determine whether appellant is entitled to court-

appointed counsel. If the trial court determines that new counsel should be appointed, the

name, address, email address, telephone number, and state bar number of newly

appointed counsel shall be included in the order appointing counsel. If the trial court

determines appellant has abandoned this appeal and/or is not entitled to court-appointed

counsel, it shall issue such findings. The trial court shall further cause its findings and/or

order to be included in a supplemental clerk's record to be filed with the Clerk of the Court

on or before the expiration of thirty days from the date of this order.

       It is so ordered.

                                                         PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
26th day of May, 2022.




                                              2